NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             DEC 17 2014

                                                                          MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                        No. 13-50501              U.S. COURT OF APPEALS



              Plaintiff - Appellee,              D.C. No. 3:13-cr-2135-LAB

  v.                                             MEMORANDUM*

JOSE DOMINGUEZ-GARCIA,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                      Larry Burns, District Judge, Presiding

                     Argued and Submitted November 20, 2014
                               Pasadena, California

Before:      SCHROEDER and NGUYEN, Circuit Judges, and ZOUHARY,**
District Judge.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Jack Zouhary, United States District Judge, Northern
District of Ohio, sitting by designation.
      Defendant-Appellant Jose Dominguez-Garcia appeals his conviction for illegal

reentry in violation of 8 U.S.C. § 1326. Dominguez-Garcia was previously removed

after a conviction for possessing methamphetamine for sale. We have jurisdiction under

28 U.S.C. § 1291 and 18 U.S.C. § 3742, and now affirm.

      1.     The district court did not err when it denied Dominguez-Garcia’s motion

to dismiss the indictment. Our case law establishes that California Health & Safety

Code § 11378 and similarly structured statutes are “divisible” within the meaning of

Descamps v. United States, ___U.S.___, 133 S. Ct. 2276 (2013), and therefore subject

to the modified categorical approach. See Padilla-Martinez v. Holder, ___F.3d___,

2014 WL 5421219, at *2 n.1 (9th Cir. Oct. 27, 2014) (concluding Calif. Health &

Safety Code § 11358 is divisible); see also United States v. Torre-Jiminez, ___F.3d___,

No. 13-50438 (Slip Opinion) (9th Cir. Nov. 7, 2014) (holding Calif. Health & Safety

Code § 11351 is divisible); United States v. Huitron-Rocha, ___F.3d___, No. 13-50306

(Slip Opinion) (9th Cir. Nov. 7, 2014) (holding Calif. Health & Safety Code § 13352(a)

is divisible); Coronado v. Holder, 759 F.3d 977 (9th Cir. 2014) (holding Calif. Health

& Safety Code § 11377(a) is divisible).

      2.     The complaint and abstract of judgment from the court of conviction were

sufficient for the district court to conclude Dominguez-Garcia’s prior conviction was

an aggravated felony. See United States v. Valdavinos-Torres, 704 F.3d 679, 687–88


                                          2
(9th Cir. 2012). Dominguez-Garcia’s abstract of judgment indicates he pled guilty to

count 2 of the complaint. “Where, as here, the abstract of judgment unambiguously

specifies that Defendant pleaded guilty to a specific count, we look to the facts alleged

in that count in the charging document.” Torre-Jiminez, No. 13-150306, 2014 WL

578675, at *5 (9th Cir. Nov. 7, 2014).

      AFFIRMED.




                                           3